       Case 1:21-cv-00842-CCC-LT Document 8 Filed 09/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MAJOR,                              :   CIVIL ACTION NO. 1:21-CV-842
                                            :
                    Petitioner              :   (Judge Conner)
                                            :
             v.                             :
                                            :
MARK GARMAN, et al.,                        :
                                            :
                    Respondents             :

                                       ORDER

      AND NOW, this 10th day of September, 2021, upon consideration of the

petition (Doc. 1) for writ of habeas corpus, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The petition (Doc. 1) for writ of habeas corpus is DISMISSED WITH
             PREJUDICE.

      2.     The Clerk of Court is DIRECTED to close this case.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
